         Case 1:18-cv-09936-LGS Document 189 Filed 03/03/20 Page 1 of 2




                                                        DIRECT DIAL   212.763.0884
                                                        DIRECT EMAIL rkaplan@kaplanhecker.com




                                                                      March 3, 2020



BY EMAIL

The Honorable Loma G. Schofield
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

                        Re:   Jane Doe, et al. v. The Trump Corporation, et al., 18 cv 9936
                              (LGS)

Dear Judge Schofield:

        We write on behalf of Plaintiffs in the above-referenced matter to bring to the Court’s
attention an effort by Defendants to avoid all depositions in this matter by adopting a strained
interpretation of the deadlines set forth in the amended case management and scheduling order
entered by the Court on February 25, 2020 (Doc. No. 182), and to seek the Court’s clarification.

        By way of background, as Your Honor will recall, on February 21, 2020, Plaintiffs sought
a five-month discovery extension from the Court just hours after Defendants reneged on their
agreement to make a joint request (Doc. No. 171). On February 25, 2020, the Court granted a 60-
day extension and issued an order amending paragraph 8.b of the Court’s Case Management and
Scheduling Order to set a deadline for completion of fact discovery of May 2, 2020
(Doc. No. 182). After the Court granted that extension, Plaintiffs promptly served deposition
notices on the Individual Defendants on February 27, 2020. The next day, on February 28, 2020,
Plaintiffs filed a letter motion seeking to compel production of certain relevant discovery from
Defendants, in addition to seeking relief from certain default rules, including from the limitations
on the number of depositions set forth in Rule 30(a) of the Federal Rules of Civil Procedure
(Doc. No. 185).

       Today, Defendants informed us that, notwithstanding the Court’s 60-day discovery
extension, because the Court did not make a corresponding edit to paragraph 8.f of the case
management and scheduling order, which pertains to fact depositions, Defendants now take the
         Case 1:18-cv-09936-LGS Document 189 Filed 03/03/20 Page 2 of 2


                                                                                                   2

position that the period for depositions has already elapsed, that no depositions can be taken in this
case, and that, as a result, the notices served by Plaintiffs are invalid.

        Defendants’ position is at odds with the reasons that Plaintiffs sought, and the Court
granted, a discovery extension, including the “significant document discovery [that] remains to be
produced by both Defendants and non-parties before productive depositions can be
scheduled.” (Doc. No. 171; see also Doc. No. 181 (granting extension “[f]or substantially the
reasons set forth in Plaintiffs’ letter motion”).) Accordingly, we respectfully seek the Court’s
clarification on this issue, which we would be prepared to address during the telephone conference
scheduled for next Thursday, March 12, 2020.

                                                                      Very truly yours,



                                                                      Roberta A. Kaplan


cc: Counsel of Record
